Citation Nr: 0324373	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  95-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Mark R. Lippmann, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board issued a decision on the matter in September 1998, 
in which it denied the claim as not well grounded.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a February 2001 Order, the 
Court vacated the Board decision and remanded the matter to 
the Board for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  
In September 2001, the Board remanded the case to the RO for 
additional development and readjudication of the claim under 
the VCAA.  

Upon return from the RO, the Board issued a decision in July 
2002 in which it denied service connection for a back 
disorder.  The veteran again appealed that decision to the 
Court.  Pursuant to a Joint Motion for Remand, in a May 2003 
Order, the Court vacated the Board decision and remanded it 
for additional action.  In a May 2003 letter, the Board 
advised the veteran and his representative that there was 
additional time in which to supplement the evidence and 
argument before the Board.  Responses received in July 2003 
and August 2003 have been associated with the claims folder.  
The case is again before the Board for appellate review.  


REMAND

Among other things, the VCAA, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information and evidence 
should be provided by the claimant and what information and 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.   

The July 2002 Board decision found that VCAA notice 
requirements had been met.  However, the Joint Motion for 
Remand submitted to the Court stated as follows:

While the Board cited to the September 
1994 rating decision, November 1994 
statement of the case, and supplemental 
statements of the case dated through May 
2002, it failed to indicate if or how 
those documents notified Appellant of who 
was responsible for obtaining the 
evidence necessary to substantiate his 
claim.  Additionally, contrary to 
statements by the Board, the November 
2001 letter did not adequately describe 
the evidence necessary to substantiate 
Appellant's claim not did it specifically 
indicate which evidence VA would seek to 
obtain and which evidence Appellant was 
required to obtain.  Finally, review of 
the documents cited by the Board, as well 
as review of Appellant's claims file, 
indicates that Appellant was not advised 
of which evidence he would be responsible 
for providing and which evidence VA would 
seek to obtain.

Thus, the Joint Motion found the record insufficient with 
respect to notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, pursuant to the Joint 
Motion, a remand to the RO is required.

In addition, the Board notes that in July 2003 
correspondence, the veteran's representative indicated that 
the veteran recalled being treated for low back pain in 
service from September 1945 to December 1945, at a military 
medical facility in Boston, Massachusetts he identified as 
the "Fidelity Building."  In disability compensation 
claims, the VCAA requires VA to obtain the veteran's service 
medical records or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
On remand, the RO should attempt to obtain the records 
identified by the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information and evidence the veteran 
should provide and what information and 
evidence VA will attempt to obtain on his 
behalf.  

In this case, the RO should specifically 
advise the veteran that the evidence 
needed to substantiate his claim is 
evidence showing chronic back disorder in 
service, back disorder in service with 
continuous symptoms thereafter, or 
competent and probative evidence that 
establishes a nexus between his current 
back disorder and his period of active 
service.  The RO should also explain in 
specific detail what information or 
evidence the veteran is responsible for 
providing and what information or 
evidence VA will will seek to obtain on 
his behalf.  The RO should allow the 
appropriate period of time for response.    

2.  The RO should attempt to obtain 
service medical records for treatment of 
low back pain rendered from September 
1945 to November 1945 at the "Fidelity 
Building" in Boston, Massachusetts, as 
identified by the veteran.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


